Case 1:20-cv-00074-AT Document 40 Filed 06/05/20 Page 1 of 2
          Case 1:20-cv-00074-AT Document 40 Filed 06/05/20 Page 2 of 2
EINBINDER & DUNN LLP
June 5, 2020
Page 2 of 2

not yet appeared in this case by the original date for joint initial submissions set by Your Honor.
(This case was transferred from Northern District of Texas, Dallas Division.) These dates were
then extended by approximately two months by Your Honor’s order dated April 1, 2020 (Doc. No
38) because of the same issues outlined herein related to the COVID-19 outbreak.

       Based on the foregoing, we respectfully request that the initial pretrial conference, and the
submission date for the parties’ joint letter and proposed case management plan, each be adjourned
for two months (with the possibility of additional adjournments as future conditions warrant).

       Thank you in advance for your consideration of this application.

                                                     Respectfully,

                                                     /s/ Stephanie J. Blumstein
                                                     Stephanie J. Blumstein

cc:    Dina Leah Hamerman, Esq. (via ECF)
       Cassandra M. Vogel, Esq. (via ECF)
       Charles W. Gameros, Jr., Esq. (via ECF)




*5$17(' 7KH LQLWLDO SUHWULDO FRQIHUHQFH VFKHGXOHG IRU -XQH   LV $'-2851(' WR $XJXVW 
 DW  DP %\ -XO\   WKH SDUWLHV VKDOO VXEPLW WKHLU MRLQW OHWWHU DQG SURSRVHG FDVH
PDQDJHPHQW SODQ

62 25'(5('

'DWHG -XQH  
       1HZ <RUN 1HZ <RUN




                  NEW YORK, NY y WHITE PLAINS, NY y MILLBURN, NJ
